         Case 7:15-cv-08650-KMK Document 64 Filed 08/27/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 OWEN HARTY,

                               Plaintiff,
                                                              No. 15-CV-8650 (KMK)
                         -v-
                                                               CALENDAR NOTICE
 ENSIGN REALTY ASSOCIATES, LLC,

                               Defendants.

KENNETH M. KARAS, District Judge:

       Please take notice that the above captioned Action has been scheduled for oral argument

on Plaintiff’s Motion for Attorneys’ Fees and Litigation Costs before the Honorable Kenneth M.

Karas, United States District Judge, on Monday, September 14, 2020 at 9:45 a.m.


NOTICE OF TELECONFERENCE INFORMATION: For the week of September 14, 2020, the
Court will hold all civil conferences, hearings, and/or oral arguments by telephone. Counsel
shall call the following number at the designated time: Meeting Dial-In Number (USA toll-free):
(888) 363-4749; Access Code: 7702195. Please enter the conference as a guest by pressing the
pound sign (#). Any requests for adjournments should be filed as soon as possible and clearly
explain why the conference should be adjourned.

DATED:        August 27, 2020
              White Plains, New York
                                                   ____________________________________
                                                   KENNETH M. KARAS
                                                   UNITED STATES DISTRICT JUDGE
